MEMORANDUM **
Francisca Aguilar Rocha petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) order denying her *658application for cancellation of removal, and the BIA’s order denying her motion to reconsider that decision. We review motions for reconsideration for an abuse of discretion, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and review due process claims de novo, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We lack jurisdiction to review the discretionary determination that Aguilar Rocha failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). We deny the petition for review in No. 05-77109 and dismiss the petition for review in No. 05-74353.
The BIA acted within its discretion in denying Aguilar Rocha’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Aguilar Rocha’s contention that the IJ was biased is not supported by the record.
PETITION FOR REVIEW No. 05-77109 DENIED; PETITION FOR REVIEW No. 05-74353 DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.